DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/19/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Drawings
The drawings were received on 11/19/2019.  These drawings are accepted by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to Claim 7, Line 2, and Claim 9, Line 2, the claims recite a semiconductor part having a “plate-like” shape, rendering the claim indefinite insofar as the term “plate” is not structurally defined by the claim, and the term “-like” is a relative term that does not patentably limit the apparatus with respect to the structure called a “plate”, such that one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
With respect to Claims 7-10, the claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: what relative position or geometric configuration constitutes an “inner” surface of the semiconductor part or an “inner” edge of the incident surface of the semiconductor portion? i.e., Is the “inner surface” meant to be the wall that surrounds an interior of the through hole, wherein said interior of the through hole is considered to be a wall that surrounds the through hole in a circumferential direction, and wherein said through hole extends through the semiconductor portion in an electron beam propagation direction? Or does this define the “inner edge” of the semiconductor portion of the detector at the through hole? Both, neither, or something else? [For the sake of examination, the examiner will use the structures as suggested by Applicant’s specification and Figures, although those limitations cannot be imported into the claims without recitation.]
Claims 11-13 are rejected by virtue of their dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7-13, as they are best understood, are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Application Publication to Kooijman, et al. (US 2013/0277555A1).
With respect to Claim 7, Kooijman teaches a radiation detector (114; Paragraph 49 and throughout disclosure), comprising:
a semiconductor disc portion (200), the semiconductor portion being provided with a through hole penetrating the semiconductor part (Paragraphs 53-54), wherein one surface (218) of the semiconductor portion is an incident surface for radiation (Paragraph 54);
wherein the semiconductor portion has a sensitive area capable of detecting incident radiation (Paragraphs 49 and 54); and, 
the sensitive portion includes an inner edge of the incident surface (Paragraphs 49 and 53).
With respect to Claim 8, Kooijman further teaches that the sensitive area includes a surface of the semiconductor portion (Paragraphs 49 and 53-55; and Figures 2A/B).
With respect to Claim 9, Kooijman teaches a radiation detector (114; Paragraph 49 and throughout disclosure), comprising:
a semiconductor disc portion (200), the semiconductor portion being provided with a through hole penetrating the semiconductor portion (Paragraphs 53-54), one surface (218) of the semiconductor portion being an incident surface for radiation (Paragraph 54);
a first electrode (216) continuously covering the incident surface up to an edge of the incident surface at the through hole (Paragraph 54); and
a plurality of second electrodes (212, 214i-10), provided on another surface of the semiconductor portion (Figure 2B), for applying voltage to the semiconductor portion between the plurality of second electrodes and the first electrode (Paragraphs 54-55).
With respect to Claim 10, Kooijman further teaches a third electrode (210) provided to be continuous to the first electrode and continuously covering a surface of the semiconductor portion (Paragraph 54 and Figure 2B).
With respect to Claim 11, Kooijman further teaches that the plurality of second electrodes are a plurality of sets of multiple loop electrodes (214i-10), and each set of the multiple loop electrodes is so configured that voltage is applied so as to change a potential in sequence, and wherein an electrode (204) for outputting a signal is further provided at a position surrounded by each set of multiple loop electrodes (Paragraphs 53-55 and Figures 2A/B).
With respect to Claim 12, Kooijman further teaches a radiation detection apparatus (Abstract and throughout disclosure), comprising: an irradiation unit irradiating a sample (100) with radiation (104; Paragraphs 12 and 49); and the radiation detector according to claim 7, wherein the radiation detector is so arranged that radiation emitted from the irradiation unit to the sample passes through the through hole and radiation generated from the sample enters the incident surface of the semiconductor portion (Paragraphs 12, 49, and 54).
With respect to Claim 13, Kooijman further teaches a radiation detection apparatus (Abstract and throughout disclosure), comprising: an irradiation unit irradiating a sample (100) with radiation (104; Paragraphs 12 and 49); and the radiation detector according to claim 9, wherein the radiation detector is so arranged that radiation emitted from the irradiation unit to the sample passes through the through hole and radiation generated from the sample enters the incident surface of the semiconductor part (Paragraphs 12, 49, and 54).

Claims 7, 8, and 12, as they are best understood, are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Japanese Patent Publication to Kumamoto, et al. (JP 2015-237010 [for Applicant’s convenience, citations are made with reference to the US publication, used as the English translation of the Japanese document, US 2018/0358199 A1]).
With respect to Claim 7, Kumamoto teaches a radiation detector (20; Paragraph 74 and throughout disclosure), comprising
a semiconductor disc portion having a plate-like shape, the semiconductor part being provided with a through hole penetrating the semiconductor part, one surface of the semiconductor part being an incident surface for radiation (Paragraphs 34, 40, and 70);
wherein the semiconductor part has a sensitive portion capable of detecting incident radiation, and the sensitive portion includes an edge of the incident surface at the through hole (Paragraphs 34, 40, and 75).
With respect to Claim 8, Kumamoto further teaches that the sensitive portion includes an inner surface of the semiconductor part (Paragraphs 34, 40, and 75).
With respect to Claim 12, Kumamoto further teaches a radiation detection apparatus (Abstract and throughout disclosure), comprising: an irradiation unit (11) irradiating a sample (23) with radiation (12; Paragraph 34); and the radiation detector according to claim 7; wherein the radiation detector is so arranged that radiation emitted from the irradiation unit to the sample passes through the through hole and radiation generated from the sample enters the incident surface of the semiconductor part (Paragraphs 34, 74, and 75).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Patent Documents to: Tseng, et al. (US 7,705,301 B2); Hill, et al. (US 2014/0197310 A1); Frosien (US 2017/0047192 A1); and Hegele, et al. (US 2017/0236683 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANASTASIA MIDKIFF whose telephone number is (571)272-5053. The examiner can normally be reached M/W/Th/F contact 11a-4p EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANASTASIA MIDKIFF/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        02/12/2022